Citation Nr: 0520143	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-15 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased rating for right knee 
Pellegrini-Stieda disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board denied direct service connection for left knee 
disability in June 1967.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002).  The veteran has now claimed 
secondary service connection for left knee disability.  Such 
is a different claim than was previously adjudicated.  
Therefore, review is de novo.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).

The issue of entitlement to an increased rating for right 
knee Pellegrini-Stieda disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current left knee disability was caused by the veteran's 
service-connected right knee disability.


CONCLUSION OF LAW

Left knee disability is proximately due to or the result of 
the veteran's service-connected right knee Pellegrini-Stieda 
disease.  38 C.F.R. § 3.310 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Any VCAA violation concerning the left knee claim is 
harmless, as the claim is being allowed.  

Left knee

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993). 

Service connection is in effect for right knee Pellegrini-
Stieda disease, which is currently evaluated as 20 percent 
disabling.  

Complaints of left knee pain are of record.  A January 1997 
VA X-ray report contains an impression of left knee effusion 
and indicates that such was present.  A May 1997 VA 
examination report indicates that the veteran's left knee 
flexion was to 135 and that he had recurrent left knee pain 
which is most likely related to the fact that he weight bears 
on the left knee to avoid weight bearing of the right knee 
because of severe right knee pain.  X-rays revealed arthritis 
exclusively of the right knee.  In June 1997, minimal left 
knee medial suprapatellar tenderness was present.  In 
September 1997, left knee effusion was reported.  A January 
1998 VA rheumatology clinic medical record labels the veteran 
as having osteoarthritis of both knees, most prominent on the 
right.  A November 2000 VA examination report indicates that 
the veteran had his right knee in a hard plastic Orthotech 
unloading brace and that he walked with a moderately antalgic 
gait.  He was also in a left knee brace and his left knee 
flexion was to only 105 degrees.

A preponderance of the evidence shows that the veteran has 
left knee disability which is proximately due to or the 
result of his service-connected right knee disability.  A VA 
physician has indicated that the veteran has left knee pain 
due to his service-connected right knee disability, and the 
Federal Circuit has indicated that pain is disabling.  
Sanchez-Benitez v. Principi, 259 F.3d (Fed. Cir. 2001).  
Additionally, a VA rheumatology clinician has labeled the 
veteran as having left knee osteoarthritis, and effusion and 
limited flexion have been reported.  In the absence of any 
other reported disease diagnosis, or any medical opinion 
indicating that he does not have left knee osteoarthritis, we 
will accept that that is what he has.  Accordingly, service 
connection for left knee osteoarthritis, per 
38 C.F.R. § 3.310(a), is warranted.  

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for left knee 
osteoarthritis as secondary to the veteran's 
service-connected right knee Pellegrini-Stieda disease is 
granted.


REMAND

Right knee

The veteran indicated in October 1998 that he is currently 
receiving treatment for knee problems at the Kaiser Hospital 
in West Los Angeles.  The Board therefore believes that there 
are likely treatment records at that facility which contain 
information concerning the severity of the veteran's right 
knee.  No requests for such records have been made, and a 
request should be made.  

The veteran wears a right knee brace.  In November 2000, when 
he sat in 5 degrees of varus, there was an additional 
collapse of 5 degrees of varus with assuming the upright 
standing position.  At the time of the VA examination in 
February 2004, the veteran indicated that his right knee 
gives way and the examiner was unable to test the veteran's 
right knee for laxity because the right knee was quite 
tender.  The rating schedule permits separate ratings for 
limitation of motion and instability.  Esteban v. Brown, 6 
259 (1994).  In light of the complaints of giving way, the 
diagnosis of Pellegrini-Stieda disease, and the inability of 
the veteran's right knee to be tested for laxity at the time 
of the February 2004 VA examination, another VA examination 
should be conducted.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  The RO should obtain and incorporate 
into the claims folder records of knee 
treatment the veteran has received from 
the Kaiser Hospital in West Los Angeles, 
California.  

2.  A VA examination of the veteran's 
right knee should be conducted.  If the 
condition of the veteran's knee permits 
it, the examiner should examine his 
right knee for recurrent subluxation and 
lateral instability, and report such 
findings.  Additionally, the examiner 
should opine whether he has no, slight, 
moderate, or severe recurrent 
subluxation or lateral instability.  Any 
pertinent tests and studies which the 
examiner feels should be conducted 
before opining as to such should be 
conducted.  The claims folder should be 
made available to the examiner.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.  If the 
veteran has or can obtain evidence, that evidence must be 
submitted by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


